FILED
                             NOT FOR PUBLICATION                            JUL 11 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



MICHAEL A. LEON,                                 No. 11-17145

               Plaintiff - Appellant,            D.C. No. 4:10-cv-00587-DCB

  v.
                                                 MEMORANDUM *
DANAHER CORPORATION, a
corporation; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                             for the District of Arizona
                     David C. Bury, District Judge, Presiding

                              Submitted June 26, 2012 **

Before:        SCHROEDER, HAWKINS, and GOULD, Circuit Judges.

       Michael A. Leon appeals pro se from the district court’s judgment

dismissing his employment action alleging discrimination and retaliation claims




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, Leon’s request
for oral argument is denied.
under Title VII and the Americans with Disabilities Act (“ADA”). We have

jurisdiction under 28 U.S.C. § 1291. We review de novo, Colony Cove Props.,

LLC v. City of Carson, 640 F.3d 948, 955 (9th Cir. 2011), and we affirm.

      The district court properly dismissed Leon’s claims against the individual

defendants because neither Title VII nor the ADA impose liability on individual

employees. See Walsh v. Nev. Dep’t of Human Res., 471 F.3d 1033, 1037-38 (9th

Cir. 2006).

      The district court properly dismissed Leon’s claims arising from events

allegedly occurring during his employment because Leon failed to exhaust his

administrative remedies in a timely manner. See Santa Maria v. Pac. Bell, 202

F.3d 1170, 1176 (9th Cir. 2000) (Under Title VII and the ADA, “failure to file an

EEOC charge within the prescribed 300-day period . . . is treated as a violation of a

statute of limitations[.]”), overruled on other grounds by Socop-Gonzalez v. I.N.S.,

272 F.3d 1176, 1194-96 (9th Cir. 2001) (en banc).

      The district court properly dismissed Leon’s claims arising from his alleged

attempts in 2010 to seek re-employment with his former employer because Leon

failed to exhaust his administrative remedies. See B.K.B. v. Maui Police Dep’t,

276 F.3d 1091, 1100 (9th Cir. 2002) (“Allegations of discrimination not included

in the plaintiff’s administrative charge may not be considered by a federal court


                                          2                                    11-17145
unless the new claims are like or reasonably related to the allegations contained in

the EEOC charge.” (citation and internal quotation marks omitted)).

      The district court properly dismissed Leon’s remaining discrimination

claims arising from events allegedly occurring after his employment, such as his

former employer warning employees that Leon was a threat, because the alleged

conduct did not affect his employment. See Burlington N. & Santa Fe Ry. Co. v.

White, 548 U.S. 53, 62 (2006) (Title VII anti-discrimination provision limited to

conduct that affects employment); see also 42 U.S.C. § 12112(a) (ADA anti-

discrimination provision).

      The district court properly dismissed Leon’s retaliation claims arising from

events allegedly occurring after his employment because Leon failed to allege that

he complained about discrimination that is protected by Title VII or the ADA. See

Learned v. City of Bellevue, 860 F.2d 928, 932 (9th Cir. 1988) (complaining about

conduct that could not reasonably be believed to be discrimination under Title VII

does not constitute protected activity); see also 42 U.S.C. § 12203 (ADA anti-

retaliation provision).

      Leon’s remaining contentions, including those concerning denial of oral

argument and appointment of counsel, are unpersuasive.

      AFFIRMED.


                                          3                                    11-17145